Name: Commission Regulation (EEC) No 606/86 of 28 February 1986 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten
 Type: Regulation
 Subject Matter: international trade;  trade;  economic geography;  processed agricultural produce;  trade policy;  Europe
 Date Published: nan

 No L 58/28 Official Journal of the European Communities 1.3 . 86 COMMISSION REGULATION (EEC) No 606/86 of 28 February 1986 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten Whereas the Management Committee for Milk and Milk Products failed to deliver an opinion within the period specified by its chairman , HAS ADOPTED THIS REGULATION : Article 1 1 . The indicative ceilings referred to in the second subparagraph of Article 83 ( 1 ) of the Act of Accession shall be as shown in the Annex for the period 1 March to 31 December 1986 . 2 . For the purposes of fixing and applying the indica ­ tive ceilings , the marketing year shall correspond to the calendar year. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 83(1 ) and 84(3 ) thereof, Having regard to Council Regulation ( EEC) No 569/86 of 25 February 1986 laying down general rules for applying the supplementary trade mechanism appli ­ cable to trade ('), and in particular Article 7(1 ) thereof, Whereas Commission Regulation ( EEC) No 574/86 ( 2 ), laid down detailed rules for applying the supplemen ­ tary trade mechanism to all the agricultural sectors ; whereas specific provisions should be laid down for milk and milk products ; Whereas provision should be made, on the basis of the forward estimate for the products in question referred to in Article 83 ( 1 ) of the Act of Accession , for the fix ­ ing of indicative ceilings for imports into Spain from the Community of Ten ; whereas in view of the possi ­ bilities of an increase in consumption of milk products in Spain , the ceilings applicable to the products in question should be fixed at levels higher than the 'guide ' quantities ; Whereas for practical reasons the ceilings should be fixed for the calendar year rather than the marketing year ; Whereas the 'guide ' quantities should be broken down by month to ensure regular supplies to the Spanish market ; whereas the 'guide ' quantity should also be broken down for milk and cream , other than in small packages , in the light of the potential outlets for those products on the Spanish market ; Whereas as regards cheese falling within heading No 04.04 of the Common Customs Tariff the 'guide ' quantity should also be broken down by category to take account of consumer habits in Spain ; Whereas the quantities that may be the subject of the STM licences , the period of validity of such licences and the amount of the securities for each group of products should be fixed in such a way as to ensure the smooth operation of the system ; Article 2 1 . For the period 1 March to 31 December 1986 the 'guide ' quantities referred to in Article 84 of the Act of Accession shall be broken down as follows ; ( a ) as regards milk and cream falling within heading No 04.01 of the Common Customs Tariff other than in immediate packings of a net capacity of 2,5 kg or less :  March 1986 : 25 000 tonnes ,  April 1986 : 20 000 tonnes ,  May 1986 : 15 000 tonnes ,  June 1986 : 5 000 tonnes ,  July 1986 : 5 000 tonnes ,  August 1986 : 5 000 tonnes ,  September 1986 : 15 000 tonnes ,  October 1986 : 20 000 tonnes ,  November 1986 : 25 000 tonnes ,  December 1986 : 25 000 tonnes ; (b) as regards the other products , at the rate of one ­ tenth per month . 2 . The 'guide ' quantities for the years 1987 , 1988 and 1989 shall be broken down by month at the rate of one-twelfth of the total quantity . (') OJ No L 55 , 1.3 . 1986, p. 106 . 0 OJ No L 57 , 1.3 . 1986, p. 1 . 1 . 3 . 86 Official Journal of the European Communities No L 58 /29 However, for the products referred to in paragraph 1 (a ) the 'guide ' quantities shall be broken down by month in the light of the seasonal absorption capacity of the Spanish market for those products . 3 . As regards cheese falling within heading No 04.04 of the Common Customs Tariff the 'guide 1 quantity referred to in Article 84 of the Act of Accession shall be broken down by category . For the period 1 March to 31 December 1986 the break ­ down shall be as follows : Article 4 The amount of the security referred to in Article 1 (3 ) of Regulation ( EEC) No 569/86 shall be as follows for the products listed in the Annex : - 4 ECU/ 100 kg for products falling within heading No 04.01 , 6 ECU/ 100 kg for products falling within heading No 04.02 , - 15 ECU/ 100 kg for products falling within heading No 04.03 , 15 ECU/ 100 kg for products falling within heading No 04.04 .1 . Emmentaler, Gruyere : 1 850 tonnes , 2 . Blue-veined cheese : 2 670 tonnes , 3 . Processed cheese : 800 tonnes , 4 . Parmigiano Regiano : 100 tonnes , 5 . Havarti : 900 tonnes , 6 . Other : 7 680 tonnes . Article 5 1 . When sending the notification referred to in the third subparagraph of Article 6 (3 ) of Commission Regulation ( EEC) No 574/86 Member States shall list cheese falling within heading No 04.04 of the Common Customs Tariff by the categories given in Article 2 (3 ). 2 . Spain shall notify the Commission of the quantities of products , whether or not subject to 'guide ' quanti ­ ties , actually imported , broken down by product and, where appropriate , by category . Article 3 1 . The quantities covered by STM licence applica ­ tions may not exceed the quantity available and may not be less than :  100 tonnes for products falling within heading No 04.01 other than in immediate packings of a net capacity of 2,5 kg or less ,  10 tonnes for products falling within heading No 04.01 in immediate packings of a net capacity of 2,5 kg or less ,  1 tonne for products falling within heading Nos 04.02 , 04.03 and 04.04 . 2 . The period of validity of the STM licences shall not extend beyond the end of the month following that in which the licence application was lodged . Article 4 Spain shall notify the Commission not later than 15 October each year of the production and consump ­ tion estimates for that Member State for the following year. Article 7 i This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President No L 58/30 Official Journal of the European Communities 1 . 3 . 86 ANNEX Indicative ceilings (tonnes) CCT heading No Description Quantity 200 00004.01 04.02 Milk and cream, fresh , not concentrated or sweetened : Milk and cream , preserved , concentrated or sweetened : A. Not containing added sugar : ex II . Milk and cream, in powder or granules :  intended for human consumption B. Containing added sugar : I. Milk and cream , in powder or granules : a) Special milk for infants , in hermetically sealed con ­ tainers of a net capacity of 500 g or less and of a fat content , by weight , exceeding 10% but not exceeding 27% ex b) Other :  intended for human consumption Butter Cheese and curd : 4 000 1 00004.03 04.04 A. Emmentaler , GruyÃ ¨re , Sbrinz, BergkÃ se , Appenzell , Vacherin fri ­ bourgeois and TÃ ªte de moine, not grated or powdered B. Glarus herb cheese (known as Schabziger), made from skimmed milk and mixed with finely-ground herbs C. Blue-veined cheese, not grated or powdered D. Processed cheese , not grated or powdered E. Other : I. Not grated or powdered , of a fat content, by weight , not ex ­ ceeding 40 % and a water content , calculated by weight of the non-fatty matter : ex a ) Not exceeding 47 %  excluding curd b ) Exceeding 47 % but not exceeding 72 % : 1 . Cheddar ex 2 . Other :  excluding curd c) Exceeding 72 % : ex 1 . In immediate packings of a net capacity not ex ­ ceeding 500 g  excluding curd ex 2 . Other :  excluding curd II . Other : a) ex b ) Grated or powdered Other :  excluding curd 4 000